DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
08/19/2021. In Applicant’s amendment, claims 1, 2, 6, 9, 10, and 14 were amended. Claims 5 and 13 are canceled. Claims 1-4, 6-12, and 14-16 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 8-9 that the claims are patent eligible because they integrate the abstract idea into a practical application by reciting an improvement upon computer-based social graphs achieved, as explained in paragraph 50 of the applicant’s disclosure. Examiner respectfully disagrees. As noted in the applicant’s disclosure, the processing load is drastically reduced due to the filtering of transactions to a smaller subset of data representing a financial transaction-based social graph. Filtering to produce a smaller subset of data does not change or improve the functioning of a computer. Instead, the filtering to produce a smaller subset of data is form selecting a particular data source or type of data to be manipulated which is an insignificant extra-solution activity (see MPEP 2106.05(g)).
Applicant argues on p. 9 that the claims are patent eligible because they integrate the abstract idea into a practical application by reciting specific technical details for a very specific social graph. Examiner respectfully disagrees. The additional elements such as the computing device and the database recited in the claim do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment. 
Applicant's prior art arguments and amendments have been fully considered and they are persuasive to overcome the rejection. Applicant amended the independent claims to incorporate allowable subject matter from claims 5 and 9.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14-16 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method and system). Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a process (reciting a “method”). Claims 9-16 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 9 are directed to an abstract idea by reciting inputting financial transaction data associated with a plurality of users; organizing the input financial transactions based on an approximate time and location of the transactions; determining from the organized input financial transactions whether one or more users experienced a same transaction event, the determination comprising: comparing respective transactions at a same first merchant at approximately a same time, and determining if the users split a payment of a bill at the first merchant; determining a connection between the one or more users when it is determined that the one or more users experienced the same transaction event; generating the financial transaction-based social graph using data that identifies the users that experienced the same transaction event and a connection strength between the users that experienced the same transaction event; querying the financial transaction-based social graph; 

	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as first computing device connected to a database) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-4, 6-8, 10-12, and 14-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to ‐ see MPEP
2106.05(f).



	
	
	

	
	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0257922 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624